UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

No, 17-cv-6493 (RJS)

 

AKILAH HUGHES,

Plaintiff,

VERSUS

CARL BENJAMIN a/k/a Sargon of Akkad,
John Does /—/0 inclusive,

Defendants.

OPINION AND ORDER
February 3, 2020

RICHARD J. SULLIVAN, Circuit Judge:

Plaintiff Akilah Hughes brings this
action against Defendant Carl Benjamin and
ten “John Doe” Defendants for copyright
infringement under 17 U.S.C. § 501 and
misrepresentation under the Digital
Millennium Copyright Act (“DMCA”), 17
U.S.C. §512(f), principally alleging that
Benjamin’s YouTube video, SJW Levels of
Awareness, unlawfully copied Hughes’s
YouTube video about the 2016 presidential
election, We Thought She Would Win. Now
before the Court is Benjamin’s motion to

dismiss the Complaint in its entirety. (Doc.
No. 30.) For the reasons set forth below, the
motion to dismiss is GRANTED.

I. BACKGROUND

A. The Original Work: We Thought She
Would Win

Hughes is a popular “content creator”
and filmmaker who maintains the YouTube
channel “Akilah Obviously.”! (Doc. No. 1
(“Compl.”) § 12.) Her work “covers a broad
range of topics[,] including comedy, race,
social commentary, feminism, beauty, and
fashion.” (/d.)

On November 8, 2016, the night of the
2016 presidential election, Hughes filmed
Hillary Clinton’s campaign party at the
Jacob Javitz Convention Center in
Manhattan. (Ud §15.) Ten days later,
Hughes posted a nine-minute-and-fifty-
second video titled We Thought She Would
Win to her YouTube channel. (Ud { 16;
Doc. No. 32, Ex. A (“Hughes Video”).) The
video contained her campaign party footage,
as well as her thoughts on the night’s events
(both during the night and after the night
was over), including commentary on the
implications of Secretary Clinton’s defeat by
now-President Donald Trump. (Compl.
4 16; Hughes Video.) The video begins with
Hughes at the Javitz Center, early in the
night, stating that she is “really excited to be

a woman in the year 2016 after
having ...a black president for eight years
and now we have Hillary who could
potentially be our next president.” (Hughes
Video at 0:29-0:40.) The video then cuts to
Hughes reflecting back on election night
after Secretary Clinton’s loss, noting that
“no one thought she wasn’t going to win, so

 

! In ruling on the motion to dismiss, the Court has
considered the Complaint, the YouTube counter
notification attached as Exhibit A to the Complaint,
and the original and allegedly infringing videos at
issue (authentic copies of which were submitted to
the Court (Doc. No. 32, Exs. A and C)), which are
incorporated by reference into the Complaint (Doc.
No. 1 ff 17, 20). See McCarthy v. Dun & Bradstreet
Corp., 482 F.3d 184, 191 (2d Cir. 2007); see also
Peter F. Gaito. Architecture, LLC v. Simone Dev.
Corp., 602 F.3d 57, 64 (2d Cir. 2010) (“In copyright
infringement actions, the works themselves supersede
and control contrary descriptions of them, including
any contrary allegations, conclusions or descriptions
of the works contained in the pleadings.” (internal
quotation marks and citations omitted)).

it started out as a very exciting evening and
like full of hope” before the mood “just like
crept down, until forever.” (id. at 0:47—
1:20; see id. at 1:20-4:38.) The final five
minutes of the video consist of wide-ranging
commentary, including Hughes urging her
audience to “stand up” before violence is
committed against minorities, her negative
feelings toward the year 2016, and her
gratitude for being “surrounded by like-
minded people” in New York City. (Ud. at
4:38-9:50.) Hughes alleges that she is the
sole owner of the video, and that it is
registered with the United States Copyright
Office. (Compl. { 18.)

B. The Allegedly Infringing Work: SJW
Levels of Awareness

Benjamin, like Hughes, is a content
creator and filmmaker who maintains the
YouTube channels “Sargon of Akkad” and
“The Thinkery,” where he publishes “anti-
ideological and anti-identitarian” content
focusing on “‘the left’, racism, feminism,
Black Lives Matter[], and Islam.” Ud. 4 34.)
Benjamin is “publicly known for his
provocative style and strongly-held beliefs
against liberal social and political stances.”
Ud. { 35.)

The day after publishing We Thought
She Would Win, Hughes discovered that
Benjamin had posted the video SJW Levels
of Awareness, comprised entirely of six clips
of We Thought She Would Win totaling one
minute and fifty-eight seconds, to one of his
YouTube Channels.* (Jd. $20; Doc. No.

 

2? The Complaint alleges that SJW Levels of
Awareness copied one minute and twenty-eight
seconds from We Thought She Would Win (Compl.
420), but a review of the work itself, which
“supersede[s] and control[s] ... contrary allegations

. contained in the pleadings,” Peter F. Gaito
Architecture, 602 F.3d at 64 (internal quotation
marks omitted), reveals that SJW Levels of
Awareness copied thirty seconds more than alleged
(Doc. No. 32, Ex. C).
32, Ex. C (“Benjamin Video”).) According
to the Complaint, “SJW” is an acronym for
“social justice warrior,” a term “routinely
used by Benjamin in a demeaning context to
belittle proponents of perceived liberal
social policies and stances.” (Compl. § 20.)
SJW Levels of Awareness begins with
Hughes expressing her excitement over the
potential election of a female president,
followed by a clip depicting her subsequent
disappointment over Secretary Clinton’s
loss. (Benjamin Video at 0:00-0:50.) SJW
Levels of Awareness then cuts to footage of
Hughes stating that Trump supporters mean
to divide the country, urging people to speak
out against bigotry, and observing that 2016
is the worst year of her life. (Ud. at 0:50—
1:48.) The video concludes with Hughes
declaring her appreciation for living with
like-minded people in New York City. (d.
at 1:49-1:58.) SJW Levels of Awareness
includes no commentary or video recorded
by Benjamin. (Benjamin Video; Compl.
q 22.)

C. The DMCA Takedown Request and
Counter Notification

After discovering Benjamin’s video,
Hughes submitted a “takedown notice” to
YouTube pursuant to 17 U.S.C. §512.
(Compl. 424.) YouTube then disabled
public access to Benjamin’s video, (Ud.
425.) On November 19, 2016, Benjamin
sent Hughes an email requesting that she
withdraw the takedown notice.? (Id. 26.)
On November 22, 2016, after Hughes
declined to withdraw her takedown notice,
Benjamin sent YouTube a DMCA counter
notification claiming that SJW Levels of
Awareness was “entirely
transformative ... and intended for parody.”

 

3 On the same day, Benjamin also posted SUW Levels
of Awareness to his Twitter account, where it
remained publicly accessible until his account was
suspended on August 9, 2017. (Compl. | 28-29.)

(Id. § 30; id. Ex. A.) Benjamin also stated,
under penalty of perjury, that he had “a good
faith belief [that SJW Levels of Awareness|
was removed due to a mistake or
misidentification of the material to be
removed or disabled.” (Ud. Ex. A.) Hughes
alleges that YouTube relied upon
Benjamin’s counter notification “to reinstate
certain features of their service, including
allowing for the continued public display of
[SJW Levels of Awareness],” though she
does not specify when YouTube reinstated
access to Benjamin’s video. (/d. §[ 59.)

D. Procedural History

Hughes initiated this action for damages
and injunctive relief on August 25, 2017.
Her Complaint sets forth two causes of
action. First, she asserts that Benjamin
infringed on her copyright of We Thought
She Would Win through his public posting of
SJW Levels of Awareness on YouTube and
Twitter, in violation of 17 U.S.C. § 501. Ud.
4] 45-54.) Second, she claims that
Benjamin engaged in DMCA
misrepresentation in violation of 17 U.S.C.
§ 512(f) by stating in his YouTube counter
notification that SJW Levels of Awareness
was fair use, “entirely transformative,” and
“intended for parody.” (Ud. 55-63.) On
April 20, 2018, Benjamin filed a motion to
dismiss Hughes’s Complaint pursuant to
Rule 12(b)(6) of the Federal Rules of Civil
Procedure on the ground that it failed to
state a claim upon which relief can be
granted. (Doc. No. 31 at 4.) Hughes filed
an opposition on May 18, 2018 (Doc. No.
35), and Benjamin filed a reply on May 30,
2018 (Doc. No. 36). On June 7, 2019,
Benjamin submitted a one-page letter in
support of his motion to dismiss, apprising
the Court of supplemental authority. (Doc.
No. 37.)
Il. LEGAL STANDARD

To survive a motion to dismiss pursuant
to Rule 12(b)(6), a complaint must “provide
the grounds upon which [the] claim rests.”
ATSI Commce’ns, Inc. v. Shaar Fund, Ltd.,
493 F.3d 87, 98 (2d Cir. 2007).
Specifically, a plaintiff must allege “enough
facts to state a claim to relief that is
plausible on its face.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 570 (2007). “A
claim has facial plausibility when the
plaintiff pleads factual content that allows
the court to draw the reasonable inference
that the defendant is liable for the
misconduct alleged.” Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009). In reviewing a Rule
12(b)(6) motion to dismiss, a court must
accept as true all factual allegations in the
complaint and draw all reasonable
inferences in favor of the plaintiff. ATS/
Comme’ns, 493 F.3d at 98. However, that
tenet “is inapplicable to legal conclusions.”
Iqbal, 556 U.S. at 678. Thus, a pleading that
offers only “labels and conclusions” or “a
formulaic recitation of the elements of a
cause of action will not do.” Twombly, 550
U.S. at 555. If the plaintiff “ha[s] not
nudged [its] claims across the line from
conceivable to plausible, [its] complaint
must be dismissed.” Jd. at 570.

III. DISCUSSION

The Court will address Hughes’s claims
of copyright infringement and DMCA
misrepresentation in turn.

A. Copyright Infringement

“To establish a prima facie case of
copyright infringement, a plaintiff must
demonstrate ‘(1) ownership of a_ valid
copyright, and (2) copying of constituent
elements of the work that are original.’”
Warner Bros. Entm’t Inc. v. RDR Books,
575 F. Supp. 2d 513, 533 (S.D.N.Y. 2008)
(quoting Feist Publ’ns, Inc. v. Rural Tel.

Serv. Co., 499 U.S. 340, 361 (1991)). A
defendant is deemed to have copied
constituent elements of the plaintiff's work
where “(1) the defendant has actually copied
the plaintiff's work; and (2) the copying is
illegal because a substantial similarity exists
between the defendant’s work and the
protectible elements of plaintiff's.” Hamil
Am., Inc. v. GFI, 193 F.3d 92, 99 (2d Cir.
1999) (quoting Knitwaves, Inc. v. Lollytogs
Ltd., 71 F.3d 996, 1002 (2d Cir. 1995)).
“The defendant can defeat a prima facie
showing of infringement,” however, “by
proving that the doctrine of ‘fair use’
permits” his or her “employment of the
plaintiff's [work].” Tufenkian Imp./Exp.
Ventures, Inc. v. Einstein Moomjy, Inc., 338
F.3d 127, 131 (2d Cir. 2003); see 17 U.S.C.
§ 107 (codifying the common-law fair use
defense).

Although fair use is an affirmative
defense, and thus the defendant “bears the
burden of proving it,” Fox News Network,
LLC vy. Tveyes, Inc., 883 F.3d 169, 176 (2d
Cir. 2018), fair use can nevertheless be
adjudicated on a motion to dismiss, see TCA
Television Corp. v. McCollum, 839 F.3d
168, 178 (2d Cir. 2016); Kelly-Brown v.
Winfrey, 717 F.3d 295, 308 (2d Cir. 2013).
At this stage of the litigation, the Court’s
task is to determine whether “the facts
necessary to establish the defense are
evident on the face of the complaint,”
including any materials properly
incorporated into the complaint. Kelly-
Brown, 717 F.3d at 308; see also, e.g., Clark
v. Transp. Alts., Inc., No. 18-cv-9985 (VM),
2019 WL 1448448, at *2—S (S.D.N.Y. Mar.
18, 2019) (dismissing complaint pursuant to
Rule 12(b)(6) based on fair use defense after
conducting a side-by-side analysis of the
two works attached to the complaint).

In undertaking a fair use analysis, the
Court considers the following non-
exhaustive list of factors set forth in 17
U.S.C. § 107:

(1) the purpose and character of the
use, including whether such use is of
a commercial nature or is for
nonprofit educational purposes;

(2) the nature of the copyrighted
work;

(3) the amount and substantiality of
the portion used in relation to the
copyrighted work as a whole; and

(4) the effect of the use upon the
potential market for or value of the
copyrighted work.

As the Second Circuit has explained,
“the four listed statutory factors in § 107
guide but do not control [the] fair use
analysis and ‘are to be explored, and the
results weighed together, in light of the
purposes of copyright.” Castle Rock
Entm’t, Inc. y. Carol Publ’g Grp., Inc., 150
F.3d 132, 141 @Qd Cir. 1998) (quoting
Campbell v. Acuff-Rose Music, Inc., 510
U.S. 569, 577-78 (1994)). The ultimate
question is “whether the copyright law’s
goal of ‘promoting the Progress of Science
and useful Arts’... would be better served
by allowing the use than by preventing it.”
Cariou v. Prince, 714 F.3d 694, 705 (2d Cir.
2013) (quoting Castle Rock Entm’t, 150
F.3d at 141).

The Court will consider each of the
above statutory factors.

1. Purpose and Character of Use

The first factor, “[t]he heart of the fair
use inquiry,” concerns the purpose and
character of the allegedly infringing use.
Blanch y. Koons, 467 F.3d 244, 251 (2d Cir.
2006) (quoting Davis v. The Gap, Inc., 246
F.3d 152, 174 (2d Cir. 2001)). In the
preamble to §107, Congress identified

“criticism, comment, news _ reporting,
teaching, scholarship, and research” as
illustrative purposes of a fair use. 17 U.S.C.
§ 107; see TCA Television, 839 F.3d at 179.
Additionally, the commercial use of the new
work “may weigh against a finding of fair
use,” which favors non-profit educational
purposes. Cariou, 714 F.3d at 708 (quoting
Campbell, 510 U.S. at 579). But because
“nearly all of the illustrative uses listed in
the preamble paragraph of § 107... are
generally conducted for profit in this
country,” Campbell, 510 U.S. at 584
(internal quotation marks omitted), courts
“do not give much weight to the fact that the
secondary use was for commercial gain,”
Castle Rock Entm’t, 150 F.3d at 142.
Instead, the critical question when applying
the first fair use factor is whether the new
work is “transformative.” TCA Television,
839 F.3d at 180. Like the overall fair use
determination, whether a work is
“transformative” is “an open-ended and
context-sensitive inquiry,” Cariou, 714 F.3d
at 705, based on “how the work in question
appears to the reasonable observer,” id. at
707. “[T]he critical inquiry is whether the
new work uses the copyrighted material
itself for a purpose, or imbues it with a
character, different from that for which it
was created.” TCA Television, 839 F.3d at
180.

Most relevant here, a new work may be
transformative even where it consists
entirely of portions of the original work, or
indeed even where it is an “exact
replication” of the original work. Sarl Louis
Feraud Int'l y. Viewfinder Inc., 627 F. Supp.
2d 123, 128 (S.D.N.Y. 2008) (Lynch, J.)
(collecting cases); see also Swatch Grp.
Memt. Servs. Ltd. v. Bloomberg L.P., 756
F.3d 73, 84 (2d Cir. 2014) (“[A] secondary
work can be transformative in function or
purpose without altering or actually adding
to the original work.” (internal quotation
marks omitted)). In Baraban y. Time
Warner, Inc., for example, the court found
that the first statutory fair use factor
“weigh[ed] heavily in favor of fair use”
where the defendant had “copie[d] the
[plaintiff's] photo outright in order to
comment on it and on the . . . advertising
campaign in which the photo played an
integral part.” No. 99-cv-1569 (JSM), 2000
WL 358375, at *3-4 (S.D.N.Y. Apr. 6,
2000). The court noted that the defendant’s
use of the photo was not exactly “parody
[Jor satire as those terms have been defined
in the case law,” but that the defendant’s use
of the photo in context — as part of a book
containing critical commentary —
nevertheless “clearly [fell] within the
permissible use categories of ‘comment’ and
‘criticism.’” Jd. at *3; see also, e.g., Yang v.
Mic Network, Inc., 405 F. Supp. 3d 537,
543-45 (S.D.N.Y. 2019) (similar)
(collecting cases).

Here, it is clear from the face of
Hughes’s Complaint that Benjamin copied
portions of We Thought She Would Win for
the transformative purposes of criticism and
commentary. Beginning with the title of
Benjamin’s work, SJW Levels of Awareness,
Hughes herself acknowledges that “SJW” or
“social justice warrior” is a term “routinely
used by Benjamin in a demeaning context to
belittle proponents of perceived liberal
social policies and stances.” (Compl. { 20.)
Although Hughes contends that her own
subjective awareness of the term’s meaning
does not establish that a “reasonable
observer” would interpret the term “SJW” in
a pejorative manner (Doc. No. 35 at 9), the
Court concludes that “SJW” or “Social
Justice Warrior” has sufficiently entered the
modern lexicon such that there can be no
serious dispute as to its pejorative meaning
in this context. See, e.g., Oxford Univ.
Press, social justice warrior, Lexico,
https://www.lexico.com/definition/social_ju
stice warrior (last updated 2019) (defining
“social justice warrior” as a “derogatory”

term for “[a] person who expresses or
promotes socially progressive views”);
Laura Wagner, Can You Use That In A
Sentence? Dictionary Adds New Words,
NPR: The Two-Way (Aug. 7, 2015, 4:08
PM), https://www.npr.org/sections/thetwo-
way/2015/08/27/435232388/can-you-use-
that-in-a-sentence-dictionary-adds-new-
words; Abby Ohlheiser, Why ‘Social Justice
Warrior,’ a Gamergate Insult, Is Now a
Dictionary Entry, Wash. Post (Oct. 7, 2015,
7:00 AM), https://
www. washingtonpost.com/news/the-
intersect/wp/2015/10/07/why-social-justice-
watrior-a-gamergate-insult-is-now-a-
dictionary-entry; see also Nix v. Hedden,
149 U.S. 304, 307 (1893) (explaining that
“dictionaries are admitted, not as evidence,
but only as aids to the .. . understanding of
the court”).4 And “levels of awareness” is
plainly used in a sarcastic manner when
combined with “SJW,” implying a lack of
awareness concerning social or political
matters.

Moreover, the critical nature of SJW
Levels of Awareness is apparent from the
broader context of Benjamin’s YouTube
channel, where it was posted. See Cariou,
714 F.3d at 705; see also, e.g., BWP Media
USA, Inc. v. Gossip Cop Media, LLC, 87 F.
Supp. 3d 499, 507 (S.D.N.Y. 2015) (finding
the use of copied photographs
transformative based on the surrounding
context in which they were published). As
the Complaint alleges, Benjamin “routinely

 

‘ The Court takes judicial notice of the news articles
(which report on the Lexico dictionary entry) for the
“fact of their publication,” since the articles predate
Benjamin’s posting of S/W Levels of Awareness and
thus show that S/W was in a dictionary as a
derogatory term at that time. Jn re Merrill Lynch &
Co., Inc. Research Reports Sec. Litig., 289 F. Supp.
2d 416, 425 n.15 (S.D.N.Y. 2003) (“The Court may
take judicial notice of newspaper articles for the fact
of their publication without transforming the motion
into one for summary judgment.”).
engages and criticizes viewpoints on various
social and political issues” on his YouTube
channels, specifically targeting topics such
as feminism, “the left,’ and Black Lives
Matter. (Compl. § 34.) Thus, whether S/W
Levels of Awareness is accessed by
searching for “SJW”-related content on
YouTube or by going directly to Benjamin’s
YouTube channel (or in some other way), a
reasonable observer who came across the
video -would quickly grasp its critical

purpose.

Furthermore, although courts have found
transformative uses even in cases involving
exact copying, the Court notes that SJW
Levels of Awareness is not an exact copy of
We Thought She Would Win. Rather,
Benjamin excerpted We Thought She Would
Win to depict the specific moments he felt
exemplified Hughes’s political identity and
lack of awareness. For example, Benjamin
included Hughes’s prediction and hope that
Secretary Clinton would win the election,
while omitting footage that did not support
his message, like Hughes’s statement that
Secretary Clinton won the popular vote with
“record numbers.” And he excluded content
unrelated to his criticism, like Hughes’s
commentary on the societal benefits of
YouTube. In this way, Benjamin excerpted
We Thought She Would Win to maximize his
criticism of Hughes’s liberal viewpoint.°

Finally, although the commercial nature
of an allegedly infringing work is not
necessarily a significant factor, see, e.g.,
Cariou, 714 F.3d at 708, the Court notes that
the Complaint barely mentions the
commercial or non-commercial nature of

 

> To the extent Benjamin’s selective excerpting was
not “fair” to Hughes in the colloquial sense of
accurately conveying her level of awareness, courts
will not, except in rare circumstances, reject a fair use
defense based on the inaccuracy of a critical work.
See Wojnarowicz v. Am. Family Ass’n, 745 F. Supp.
130, 143-44 (S.D.N.Y. 1990).

SJW Levels of Awareness. At most, the
Complaint alleges generally that
“Defendants have unfairly derived profits
from [SJW Levels of Awareness] in the form
of advertising revenues generated from its
upload to and availability on YouTube,” and
“from increased popularity of their YouTube
channel attributed to [SJW Levels of
Awareness.” (Compl. ¥ 44.) The
Complaint, however, does not specify how
the increased popularity of Benjamin’s
YouTube channel commercially benefited
Benjamin himself, nor does the Complaint
indicate whether the referenced advertising
revenues accrued to Benjamin or to
YouTube. Jn any event, insofar as there is a
commercial aspect to SJW Levels of
Awareness, it pales in significance to the
considerations discussed above. See, e.g.,
Cariou, 714 F.3d at 708 (“Although there is
no question that [the defendant’s] artworks
are commercial, we do not place much
significance on that fact due to the
transformative nature of the work.”).

Because a reasonable observer would
plainly infer from the title of Benjamin’s
video, the context in which it was posted,
and its selective copying, that it was
intended to criticize Hughes and comment
on her perceived lack of awareness, the first
fair use factor favors Benjamin.

2. The Nature of the Copyrighted Work

The second fair use factor, the nature of
the copyrighted work, “calls for recognition
that some works are closer to the core of
intended copyright protection than others,”
like works intended for “creative expression
for public dissemination.” Campbell, 510
U.S. at 586. Applying this factor, courts
consider “(1) whether the [copyrighted]
work is expressive or creative, ... with a
greater leeway being allowed to a claim of
fair use where the work is factual or
informational, and (2) whether the work is
published or unpublished, with the scope for
fair use involving unpublished works being
considerably narrower.” Blanch, 467 F.3d
at 256 (quoting 2 Howard B. Abrams, The
Law of Copyright, § 15:52 (2006)). The
second fair use factor, however, “may be of
limited usefulness where the creative work
of art is being used for a transformative
purpose.” Bill Graham Archives v. Dorling
Kindersley Ltd., 448 F.3d 605, 612 (2d Cir.
2006); see also Campbell, 510 U.S. at 586
(explaining that the nature of the
copyrighted work is “not much help... in
separating the fair use sheep from the
infringing goats in a parody case, since
parodies almost invariably copy publicly
known, expressive works”),

Here, the second fair use factor is
essentially neutral and of little import. As
for the first Blanch consideration, Hughes’s
work is “factual or informational” in that it
provides a first-hand account of a
newsworthy event, but it also has
“expressive or creative” value in both its
commentary and production. Blanch, 467
F.3d at 256 (internal quotation marks
omitted). With respect to the second Blanch
consideration, We Thought She Would Win
is a published work, and thus the scope of
fair use in this context is not “considerably
narrower” than it would be if it had been
unpublished. Jd. (internal quotation marks
omitted). Given these countervailing
considerations, and the fact that SJW Levels
of Awareness is plainly transformative, the
second fair use factor has little impact here.

3. Amount and Substantiality of the Portion
Used

The third statutory fair use factor turns
on “whether ‘the amount and substantiality
of the portion used in relation to the
copyrighted work as a whole’... [is]
reasonable in relation to the purpose of the
copying.” Campbell, 510 U.S. at 586

(quoting 17 U.S.C. § 107). In assessing this
factor, the Court considers “not only ‘the
quantity of the materials used’ but also ‘their
quality and importance.’” TCA Television,
839 F.3d at 185 (quoting Campbell, 510
U.S. at 587). “The crux of the inquiry is
whether ‘no more [content] was taken than
necessary,’” given the purpose and character
of the allegedly infringing use. Authors
Guild, Inc. v. HathiTrust, 755 F.3d 87, 98
(2d Cir. 2014) (quoting Campbell, 510 U.S.
at 589): see also Bill Graham Archives, 448
F.3d at 613 (“[T]he third-factor inquiry must
take into account that . .. the extent of
permissible copying varies with the purpose
and character of the use.” (internal quotation
marks omitted)). Thus, the third factor may
favor the defendant even where the
defendant copies an entire work, provided
that such copying was reasonably necessary
in relation to the work’s transformative
purpose. See, e.g., Authors Guild, 755 F.3d
at 98-99; see also, e.g., Swatch Grp. Mgmt.
Servs., 756 F.3d at 90 (concluding that the
third fair use factor was neutral where an
entire work was copied).

Here, SUW Levels of Awareness copied
20% of We Thought She Would Win, a
percentage which, while greater than that
found unreasonable in some cases in this
Circuit, see Robinson vy. Random House,
Inc., 877 F. Supp. 830, 842 (S.D.N.Y. 1995)
(collecting cases), was still far less than the
entire video, see, e.g., Authors Guild, 755
F.3d at 98. In addition, although the
selected excerpts were important to
Hughes’s video (at least as important as any
other part of her video), they were also
linked to the critical purpose of SJW Levels
of Awareness. As noted above, Benjamin
did not copy parts of Hughes’s video that
undermined or were unrelated to the critical
purpose of SJW Levels of Awareness.
Notably, Benjamin also did not copy every
part of We Thought She Would Win that
evinced Hughes’s progressive views.
Rather, Benjamin copied as much of We
Thought She Would Win as was deemed
reasonably necessary for him to convey his
critical message. In these circumstances, the
third factor tips in favor of Benjamin.

4, The Effect on the Potential Market for
the Copyrighted Work

The fourth fair use factor concerns
“whether the secondary use usurps the
market of the original work.” Blanch, 467
F.3d at 258 (quoting NXIVM Corp. v. Ross
Inst., 364 F.3d 471, 482 (2d Cir. 2004)). A
defendant usurps the original work’s market
when “the infringer’s target audience and
the nature of the infringing content is the
same as the original.” Cariou, 714 F.3d at
709. Thus, “[t]he more transformative the
secondary use, the less [the] likelihood that
the secondary use substitutes for the
original.” Castle Rock Entm’t, 150 F.3d at
145,

Here, there is no danger that SJW Levels
of Awareness will usurp the market of
progressive commentaries such as We
Thought She Would Win. Benjamin’s target
audience (generally political conservatives
and libertarians) is obviously not the same
as Hughes’s target audience (generally
political liberals). See Cariou, 714 F.3d at
709. Moreover, although SJW Levels of
Awareness is comprised entirely of portions
of We Thought She Would Win, there is no
reason to think that Hughes’s audience will
abandon her progressive YouTube channel
to watch the derisively-titled S/W Levels of
Awareness on a conservative YouTube
channel simply because it contains parts of
her work. Thus, the fourth fair use factor,
like the first and third factors, favors
Benjamin.

Because three of the four statutory fair
use factors favor Benjamin, including the
most important factor (purpose and
character of use), and the least important

factor (nature of the copyrighted work) is
neutral, the Court concludes that the fair use
defense clearly applies based on the face of
Hughes’s Complaint and a review of the
videos themselves. Accordingly, Hughes
has failed to state a claim of copyright
infringement for purposes of Rule 12(b)(6).

B. DMCA Misrepresentation

The DMCA allows online — service
providers to avoid copyright liability if they
comply with the procedures set forth in 17
U.S.C. § 512. See Lenz v. Universal Music
Corp., 815 F.3d 1145, 1151 (9th Cir. 2016).
Specifically, a service provider may avail
itself of the safe harbor provisions in Section
512 by “expeditiously” disabling access to
allegedly infringing material upon receipt of
a so-called “takedown notice.” 17 U.S.C.
§ 512(c)(1)(C). A copyright owner who
submits a takedown notice must include a
statement, under penalty of perjury, that she
has “a good faith belief that use of the
material in the manner complained of is not
authorized by the copyright owner.” Id.
§ 512(c)(3)(A)(v)H{vi). ~—‘In_ response, the
creator of the allegedly infringing work may
file a “counter notification,” in which the
alleged infringer must attest “under penalty
of perjury that the subscriber has a good
faith belief that the material was removed or
disabled as a result of mistake or
misidentification of the material to be
removed or disabled.” Jd. § 512(g)(3)(C).
Upon receipt of the counter notification, the
service provider can again avoid liability by
restoring access to the allegedly infringing
material in ten to fourteen business days. Id.
§ 512(g)(2)(C). However, “[a]ny person
who knowingly materially misrepresents
under this section . . . that material or
activity was removed or disabled by mistake
or misidentification” is liable for damages,
including costs and attorney’s fees, incurred
by the copyright holder “as the result of the
service provider relying upon such
misrepresentation in . . replacing the
removed material or ceasing to disable
access to it.” Id. § 512(f).

Here, Hughes alleges that Benjamin
knowingly and materially misrepresented in
his counter notification that S/W Levels of
Awareness was fair use, “entirely
transformative,” and “intended for parody.”
(Compl. {| 30, 57-58; id. Ex. A.) These
allegations fall short. Benjamin’s implied
statement that his video constituted fair use
(the counter notification itself does not
actually use the term “fair use”) was
accurate for the reasons stated in this
Opinion and Order. As a court in this
district has explained, “[i]t is self-evident
that a statement cannot be a
‘misrepresentation’ for purposes of 17
U.S.C. § 512(f) if it is factually accurate,”
Hosseinzadeh vy. Klein, 276 F. Supp. 3d 34,
47 (S.D.N.Y. 2017), and the same is of
course true for statements that are legally
accurate. Similarly, Benjamin did not
misrepresent that his video was
“transformative.” Whether it was “entirely
transformative,” as stated in his counter
notification, or merely “transformative,” is
immaterial as a legal matter. Cf Kshetrapal
v. Dish Network, LLC, No. 14-cv-3527
(PAC), 2018 WL 1474375, at *15 (S.D.N.Y.
Mar. 23, 2018) (explaining, in the
defamation context, that plaintiffs
“exaggerat[ion]” was “mere hyperbole or a
matter of opinion, and not false”). Last, the
Complaint fails to plausibly plead a
misrepresentation in the form of Benjamin’s
statement that S/W Levels of Awareness was
“intended for parody.” (Compl. §[ 58; id. Ex.
A.) Even if SJW Levels of Awareness was
not, strictly speaking, “parody” as that term
has been defined in the case law, Baraban,
2000 WL 358375, at *3, the difference
between “parody” and non-parodic copying
for the purpose of mocking criticism is
subtle, and ultimately immaterial here.
Moreover, it is implausible to suggest that

10

Benjamin knowingly adopted one of these
two characterizations over the other in an
effort to mask his intentions. Because the
Complaint therefore does not plausibly
allege that Benjamin made
misrepresentations in his counter
notification, let alone knowing and material
misrepresentations, Hughes’s DMCA claim
fails.

IV. CONCLUSION

For the foregoing reasons, IT IS
HEREBY ORDERED THAT Benjamin’s
motion to dismiss is GRANTED. Although
Hughes has not requested leave to amend
the Complaint, the Court notes that leave to
amend would be futile. The Court’s analysis
above is principally based on its review of
the two works at issue and the context in
which they were posted, rather than any
allegations that may be refined in amended
pleadings. Thus, the dismissal is with
prejudice, and the Clerk of Court is
respectfully directed to terminate the motion
pending at document number 30 and close
this case.

SO ORDERED.

 

HARD J. SULLIVAN
United States Circuit Judge
Sitting by Designation

Dated: February 3, 2020
New York, New York

# # #

Akilah Hughes is represented by Kristin
Grant of Grant Attorneys at Law PLLC, 40
Exchange Place, Suite 1306, New York,
New York, 10005.

Carl Benjamin is represented by Wesley
Mullen of Mullen P.C., 200 Park Avenue,
Suite 1700, New York, New York, 10166.
